Citation Nr: 0927393	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a dental disorder, 
diagnosed as resorption of the maxillary ridge, for 
compensation or dental treatment purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

In December 2007 and November 2008, the Board remanded this 
issue to the Appeals Management Center (AMC) in Washington, 
D.C. for further evidentiary development.  After completion 
of the requested actions as well as continued denials of the 
Veteran's claim, the AMC returned the appeal to the Board for 
further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran does not have a dental condition of the 
maxilla resulting from a combat wound or service trauma other 
than dental treatment.  

2.  He was not a prisoner of war (POW), has not been awarded 
service connection for any disorder, has no adjudicated 
service-connected compensable dental disorder of the maxilla 
clinically determined to be complicating a medical condition 
currently being treated by VA, and is not participating in 
vocational rehabilitation.

3.  The loss of approximately 80 percent of his maxilla, 
which is replaceable by ill-fitting dentures, is not 
associated solely to the upper teeth that were extracted 
during service.  


CONCLUSION OF LAW

Entitlement to service connection for a dental disorder, 
diagnosed as resorption of the maxillary ridge, for purposes 
of payment of disability compensation or for purposes of 
receiving VA outpatient dental treatment, is not warranted.  
38 U.S.C.A. §§ 1110, 1712, 5107, 7104(c) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the claim 
adjudicated in this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  A claim for service connection 
is also considered a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The 
RO addressed both types of dental benefits, and the Board has 
likewise considered whether the Veteran is entitled to 
compensation or treatment of disorder of his maxilla.  

To establish entitlement to service connection for a tooth, a 
veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to in-service trauma is that a veteran will be eligible 
for VA outpatient dental treatment, without being subject to 
the usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  

In the present case, the Veteran acknowledged that he did not 
lose any tooth from his lower jaw due to a combat wound or 
service trauma, except to the extent that his dental 
treatment in service may be considered dental trauma.  
Further, he admitted that he did not have a dental condition 
of his maxilla resulting from a combat wound or service 
trauma, except to the extent that his dental treatment in 
service may be considered dental trauma.  

Specifically, in statements provided in August 2004, the 
Veteran asserted that he suffered dental trauma during 
extraction of teeth in service, especially because one tooth 
had a root which was "wrapped around the bone" and required 
removal using a hammer and chisel.  He further indicated that 
the dentist "split . . . [his] gums open and clipped out 
bone which as a result left . . . [him] no ridges . . . to 
hold in dentures properly."  

For the purposes of determining whether a veteran has 
treatment eligibility, however, VA's General Counsel has held 
that the term "service trauma" does not include the 
intended effects of treatment provided during a veteran's 
military service.  VAOPGCPREC 5-97 (1997).  The Board is 
bound by that decision.  Thus, the Veteran in the present 
appeal is not entitled to service connection for loss of any 
tooth from his maxilla or for any dental disorder of his 
maxilla.  

Under 38 U.S.C.A. § 1712, outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met, including if there is a service-connected 
dental condition or disability due to combat wounds or other 
service trauma, or of a former POW; or the dental disorder is 
associated with and is aggravating a disability resulting 
from some other disease or injury which was incurred in or 
aggravated by active military, naval, or air service.  

Here, there is no evidence in the service treatment or 
personnel records indicating that the Veteran was a POW.  
Further, he has not sought VA hospitalization or vocational 
rehabilitation benefits.  Therefore, entitlement to dental 
treatment based on status as a POW, receipt of 
hospitalization or vocational rehabilitation benefits, or on 
the basis of "service trauma" is precluded by law.  

In addition, the Veteran has not been granted service 
connection for any disorder.  Thus, a finding that he has a 
dental disorder which is associated with and is aggravating a 
disability resulting from some other disease or injury which 
was incurred in or aggravated by active service is also 
precluded.  See 38 C.F.R. § 17.161(c), (d) ("Class IIa" and 
"Class IIb" dental disorders).  

Moreover, dental treatment may be furnished if the Veteran 
has a service-connected dental disability which is 
compensable.  38 C.F.R. § 17.161(a) ("Class I" dental 
disorders).  Dental disabilities which may be awarded 
compensable disability ratings are set forth under 38 C.F.R. 
§ 4.150.  

In the present appeal, multiple VA dental examinations have 
confirmed the diagnosis of severe maxillary edentulous ridge 
resorption.  Indeed, according to these examination reports, 
the Veteran has at least 80 percent of the horizontal bone 
loss in his maxilla.  Specifically, X-rays confirm the 
presence of less than 25 percent of his original bone.  

According to the relevant diagnostic code, evidence of loss 
of more than half of the maxilla where such loss is 
replaceable by a prosthesis warrants a 50 percent rating.  
Where more than half of the maxilla is lost and such loss is 
not replaceable by a prosthesis, a 100 percent rating is 
warranted.  38 C.F.R. § 4.150, Diagnostic Code 9914 (2008).  

According to service treatment records, a June 1942 entrance 
examination disclosed that the Veteran had three missing 
upper teeth.  During service, the remainder of his upper 
teeth was extracted.  In December 1945, shortly before his 
service separation, he was provided with a full maxillary 
denture replacing teeth #1-15.  The presence of a full upper 
denture was noted at the time of separation examination 
conducted in December 1945 as well as at Reserve component 
examinations subsequently conducted in August 1950 and 
November 1954.  

In a July 2004 letter, a private dentist who has treated the 
Veteran "for a number of years" explained that the 
Veteran's upper arch "is as flat as a tabletop."  With no 
anterior ridge, a flat palate, and barely discernible 
tuberosities, the dentist concluded that "[t]here is nothing 
there to resist the displacement of . . . [the Veteran's] 
denture during speech or mastication."  

VA dental examinations conducted in June 2006, June 2008, and 
January 2009 demonstrated no numbness of the Veteran's lips, 
tongue, or gums; missing upper teeth; and horizontal bone 
loss with advanced maxillary ridge resorption.  Further, upon 
review of the claims folder, the examiners noted that the 
record was devoid of evidence of trauma to the Veteran's jaw 
or of complications associated with extractions or 
alveoplasty.  Indeed, the January 2009 VA examiner explained 
that the splitting of a tooth during extraction to prevent 
damage to the inferior alveolar nerve as well as "clipping 
of [a] bone" (an alveoloplasty) in cases of sharp boney 
projections following extractions were normal procedures.  

Significantly, the January 2009 VA examiner was also unable 
to conclude that the loss of the Veteran's alveolar ridge was 
the result of any loss of his maxilla (including the 
extraction of all of his remaining upper teeth) in service.  
In support of this conclusion, the examiner referenced the 
absence of evidence of damage to the Veteran's jaw during 
service, as well as the fact that he had been wearing 
ill-fitting dentures for more than 60 years.  

Accordingly, while the Veteran has lost approximately 
80 percent (e.g., more than half) of his maxilla and such 
loss is replaceable by prosthesis (albeit ill-fitting 
dentures), the competent evidence of record does not 
associate such loss solely to his upper teeth that were 
extracted during service.  Based on this evidentiary posture, 
the Board finds that severe maxillary edentulous ridge 
resorption is not associated with his active duty and is, 
therefore, not compensable.  38 C.F.R. § 4.150, DC 9914.  
Consequently, dental treatment may not be furnished to the 
Veteran.  38 C.F.R. § 17.161(a) ("Class I" dental 
disorders).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In reaching this decision, the Board acknowledges that, while 
the Veteran is competent to report symptoms because such 
actions come to him through his senses, he is not, as a 
layperson, competent to discuss the etiology or diagnosis of 
his dental disorder.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).  Rather, such competent evidence has been provided by 
medical personnel who have examined him during the current 
appeal and by service records obtained and associated with 
the claims folder.  Here the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate his dental claim and of 
his and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in January 2008, 
the AMC provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Following issuance of that 
correspondence, the AMC, in July 2008 and June 2009, 
re-adjudicated the dental claim on appeal and issued 
supplemental statements of the case.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran set forth his contentions during the 
hearing before a decision review officer at the RO in May 
2006.  Also, he submitted a statement from a private dentist 
who had treated him for a number of years.

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in June 2006, June 2008, and January 
2009.  The Board further finds that these examinations are 
adequate for evaluation purposes.  Specifically, the VA 
examiners reviewed the claims folder, interviewed the 
Veteran, and conducted physical examinations.  There is no 
indication that the VA examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim adjudicated 
herein that has not been obtained.  

Indeed, on several recent occasions, the Veteran specifically 
stated that he has no additional information or evidence to 
submit.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

Entitlement to service connection for a dental disorder, 
diagnosed as resorption of the maxillary ridge, for 
compensation or dental treatment purposes is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


